ON MOTION FOR REHEARING
(July 19, 1933)
Mr. Justice Wolf
delivered the opinion of the Court.
We quite agree with the appellant that the Public Service Commission in its discretion might have reduced the royalty *158that the White. Star Bus Line had to pay for the first year of its operations, but we are thoroughly convinced that the commission was not bound to do so and that the White Star Bus Line had no right to exact it. From our original opinion it sufficiently appears that a profit for the first year was hardly to he expected and the company bound itself to pay 4 per. cent of its gross income. In our previous opinion there may he errors of conception or perhaps some mistakes, but the fundamental question decided is that the company was not necessarily entitled to a rebate for the first year of its operations. .
The appellant also insists that this Court was mistaken in not deciding that there was a previous action pending between the same parties. Of course it makes no difference that the court below thought that the parties in the two suits were not the same, the People of Puerto Bico in one case and the Treasurer in another. We see no reason to change our idea that a suit to recover taxes due is not the same cause of action as an injunction to prevent the Treasurer from recovering them. The plea of another suit pending for the same cause of action as we understand it generally presupposes a previous action by the same plaintiff. The idea is that a sort of estoppel exists against the plaintiff who began the previous action and hence that the second action may not avail him while the former one is pending. Going then to the. gist of the matter, however, we are thoroughly convinced that the previous suit filed by the White Star Bus Line would never be an impediment against the Treasurer until the' court had actually in the previous suit of injunction attempted to prevent the Treasurer from proceeding.
On the question of whether the Legislature could delegate to the Public Service Commission the power to fix the terms and conditions of the franchise and to impose a tax or royalty to the. company, we have nothing to add to our original opinion. We also think that the court below was not mis*159taken in saying that an estoppel arose, bnt we lay no stress upon the point.
The appellant also draws attention to the fact that we were mistaken in saying that the first year of the operations ■of the company began on the 15th of January when according to the defendant it was the first day of January. We do not see the importance of the mistake, if it was a mistake, and the discussion in our original opinion proceeded from something contained in the briefs of the parties.
Following the appellant, we can not understand how the •Circuit Court of Appeals would have any difficulty over the fact that we. did not decide clearly whether the appellant had .a right to ask for a reduction after the expiration of the first year. We are still somewhat inclined to think that the White Star Bus Line had no such legal right after the expiration of the first year, or even before, but if we are wrong about this we can not see that the. appellate court will have any difficulty. Perhaps the opinion was guilty of other mistakes •of expression, but we are convinced that the fundamental conclusion was correct, and the. motion for reconsideration will he denied.